                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA
                                                                               5/28/2019
                                    BUTTE DIVISION

 STEPHANIE VOLLMER-JUHL,
 individually and as the parent and
 natural guardian ofM.B.J. a Minor,                 No. CV 18-64-BU-SEH

                              Plaintiffs,
                                                    ORDER
 vs.

 MOHAMMAD ABDULAZIZ
 ALOBAYDAN,

                              Defendant.

       On May 24, 2019, Plaintiff filed a Motion to Dismiss Without Prejudice. 1

       The motion to dismiss will be considered as a Fed. R. Civ. P. 4l(a)(l)(A)

notice of voluntary dismissal.

       ORDERED:

       Dismissal is GRANTED. The case is DISMISSED without prejudice. The

Clerk of Court is directed to close the case.

       DATED this
                            -tit.
                         tJf ~ay of May, 2019.


                                                S ME.HADDON
                                                United States District Judge

       1
           Doc. 17.
